DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 05/16/2022, Applicant, on 08/15/2022, amended claims 1, 2, 9, 10, 12, 14, 17, 18, and 20. Claims 1-20 are pending in this application and have been rejected below.
Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered, but they are not fully persuasive. The updated 35 USC § 103 and 101 rejections of claims 1-20 are applied in light of Applicant's amendments.     
Regarding the 35 USC § 101, the Applicant has not presented any arguments on the record. Applicant’s arguments with respect to the rejection of the claims regarding the 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection. In light of Applicants amendments and arguments the Examiner updated the search and provided new art to reject the claim limitations. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-7),  computer program product (claims 8-13), and system (claims 14-20) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The limitations reciting the abstract idea(s) (Mental process and Certain methods of organizing human activity), as set forth in exemplary claim 1, are: accessing… a data set that includes a plurality of parameters for an item, wherein the plurality of parameters corresponds to a plurality of time intervals; generating…a two-dimensional graphical representation of the data set in an image format, wherein a first dimension of the graphical representation is indicative of values of the plurality of parameters at different time intervals, and wherein a second dimension of the graphical representation is indicative of a time period that includes the plurality of time intervals; providing the graphical representation of the data set in the image format to…; and determining… at least one characteristic of the data set based on the graphical representation of the data set in the image format, wherein the at least one characteristic is determined …based on assessment of changes in the values of the parameters for the item across the time intervals in the graphical representation.  Independent claims 12 and 17 recite the CRM and method for performing the method of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a trained image-based machine learning algorithm… by the trained image-based machine learning algorithm… by a computer system… to a trained machine learning module, wherein the trained machine learning module implements an image-based learning algorithm…; a web interface…; a user interface technology, a formatting technology, a security technology, an encryption technology, a financial service technology, a scripting language, a coding language, or a web server type…; a web-based service…; a consumer product page…; A non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device…;  (as recited in claims 1-20).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: a trained image-based machine learning algorithm… by the trained image-based machine learning algorithm… by a computer system… to a trained machine learning module, wherein the trained machine learning module implements an image-based learning algorithm…; a web interface…; a user interface technology, a formatting technology, a security technology, an encryption technology, a financial service technology, a scripting language, a coding language, or a web server type…; a web-based service…; a consumer product page…; A non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device…;  (as recited in claims 1-20) for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0084-0085]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-11, 13-16, and 18-20) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-7 “wherein the at least one characteristic is a relationship between activity of one or more of the parameters for the item over one or more of the time intervals; wherein the at least one characteristic is a probability of an event occurring based on the data set; wherein the parameters include technologies implemented on the web interface, and wherein at least one of the technologies is a user interface technology, a formatting technology, a security technology, an encryption technology, a financial service technology, a scripting language, a coding language, or a web server type; wherein the parameters for the item include account parameters for a user account associated with a web-based service; wherein the parameters for the item include parameters for a product on a consumer product page; wherein the trained image-based machine learning algorithm implements at least one convolutional layer; wherein the two-dimensional graphical representation of the data set is an image representation of the data set, and wherein the at least one characteristic is determined by the trained image-based machine learning algorithm based on assessment of changes in the values of the parameters for the item across the time intervals within the image representation of the data set;  further comprising implementing at least one action corresponding to the item based on the at least one characteristic”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  The remaining dependent claims (13-16 and 18-20) recite the CRM and method for performing the method of claims 2-11. Thus, the same rationale/analysis is applied. Thus, all dependent claims have been fully considered, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claim(s) 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10810261 (hereinafter “Hart”) et al., in view of U.S. PGPub 20210264528 to (hereinafter “Sliz”) et al., in further view of U.S. PGPub 20190122074 (hereinafter “Zhang”) et al.
 As per claim 1, Hart teaches A method, comprising: 
accessing, by a computer system, a data set that includes a plurality of parameters for an item, wherein the plurality of parameters corresponds to a plurality of time intervals; Hart 027: “The parameters defining the exemplified meals experience matcher and human category experience matcher, such as the MCC sets and the time ranges, may be modified. Similar parameters for experience matchers other than the two particular ones detailed here may also be modified, for example as re-calibrated default values, as updated suggested values, or as values chosen by users. Other than parameters for identifying an experience set, other parameters affecting the list of transactions may also result in changes to the identified experience sets. For example, while a chosen time range of 6 a.m. to 10 a.m. may directly affect identification of a breakfast experience set, an effective time-restriction preventing some experience sets from spanning more than a certain number of days (e.g., 1, 2, 3, 7, 30), such as through sending a list of transactions only for one full day to the experience matchers, might also indirectly affect the identified experience sets
generating, by the computer system, a two-dimensional graphical representation of the data set in an image, wherein a first dimension of the graphical representation is indicative of values of the plurality of parameters at different time intervals, and wherein a second dimension of the graphical representation is indicative of a time period that includes the plurality of time intervals; Hart 041-051: “FIG. 8 illustrates GUI 800, which has calendar 802 and scrollable list 804 (titled as “Moment Journal” for the end user in this embodiment), according to some embodiments of the present disclosure. Scrollable list 804 includes a listing of dates, such as the shown date 814, and a listing of experience sets. As exemplified by the shown topmost experience set, an experience set may have experience set name 806, experience set amount 808, experience set time span 810, and one or more constituent transactions 812. In some embodiments, a user can choose a date range, according to which the calendar and the scrollable list would be updated to contain experience sets within the chosen date range. For the days in the calendar in which expenses have been incurred, a graphical element (such as graphical element 606 shown in FIG. 6) may be shown in the calendar. The graphical element may be indicative of the total amount spent on that day (e.g., via proportional sizing). In some embodiments, as a user chooses (e.g., clicks on, taps on) a date on the calendar, the scrollable list is updated so as to show the experience sets of that day at the top. Similarly, in some embodiments, as a user chooses a date on the scrollable list, the graphical element for that day is differentiated (e.g., highlighted, enlarged, encircled, recolored, flashed) on the calendar. In some embodiments, the scrollable list by default shows only the top few (e.g., two, three) constituent transactions for each experience set. In contrast to the existing interfaces, GUI 800 enables a user to interactively visualize how a particular experience set fits into his/her overall spending pattern.” Examiner note: See Figs. 6-11. The art teaches the ability to graphically display (on a calendar (utilizing graphical elements 606), and in a list format) data sets according to a plurality to dates and time intervals, transactions, and categories. 
 Hart may not explicitly teach the following. However, Sliz teaches:
and determining, by the trained image-based machine learning algorithm, at least one characteristic of the data set based on the graphical representation of the data set in the image format, wherein the at least one characteristic is determined by the trained image-based machine learning algorithm…;Sliz 0063-0067: “. The initial image data set for the property may be fed into a machine learning algorithm that may be trained to identify, assess, or determine the property, the type of property, location of the property, characteristics of the property, and/or one or more conditions associated with the property, including those discussed elsewhere herein (e.g., status of yard work, roof, siding, windows, doors, garage doors, pools, fences, trees, drive way, sidewalk, etc.). The machine learning algorithm may be trained with historical or current images of the property, similar properties, and/or other types properties… After which, a current or real-time image data set may be gathered and fed into a machine learning algorithm that is trained to identify, assess, or determine the property, the type of property, location of the property, characteristics of the property, one or more initial and/or current conditions associated with the property, including those discussed elsewhere herein (e.g., status of yard work, roof, siding, windows, doors, garage doors, pools, fences, trees, driveway, sidewalk, etc.), and differences between initial and present conditions of the property (such as shown by the initial and current image data sets of the property). As noted, the machine learning algorithm may be trained with historical or current images of the property, similar properties, and/or other types properties. Other means of artificial intelligence may be employed to identify one or more initial and current conditions (and the status thereof), and/or differences between the initial and current conditions of the property, including those discussed elsewhere herein.”
Hart and Sliz are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Hart with the aforementioned teachings from Sliz with a reasonable expectation of success, by adding steps that allow the software to utilize imaging data with the motivation to more efficiently and accurately organize and analyze information [Sliz 0067].
Hart and Sliz may not explicitly teach the following. However, Zhang teaches:
based on assessment of changes in the values of the parameters for the item across the time intervals in the graphical representation…; Zhang 0021-0040: “the imaging data can be a series of imagery captured via a set of sensors (e.g., a set of sensors associated with an imaging device) during an interval of time… The novel deep learning architecture also provides for automated feature extractors with arbitrary depth and/or width. In an aspect, the deep learning architecture can include a spring network that includes a parallel and/or sequential structure of one or more spring blocks. In an embodiment, the deep learning architecture can include spring blocks arranged in sequential and/or parallel configurations of different (e.g., arbitrary) sizes such that each spring block is configured with a different depth and a different filter size. Therefore, the deep learning architecture can add width to deep learning of the spring network as well as depth to deep learning of the spring network. As such, spring network can capture patterns in data through different ways. Moreover, as compared to conventional deep learning architectures, the novel deep learning architecture disclosed herein can solve feature extraction problems for tasks such as detection, segmentation, and classification. Accordingly, by employing the novel AI framework as described herein, detection and/or localization of one or more features associated with image data (e.g., detection and/or localization of one or more conditions for a patient associated with medical imaging data) can be improved. Furthermore, accuracy and/or efficiency for classification and/or analysis of image data (e.g., medical imaging data) can be improved. Moreover, effectiveness of a machine learning model for classification and/or analysis of image data (e.g., medical imaging data) can be improved, performance of one or more processors that execute a machine learning model for classification and/or analysis of image data (e.g., medical imaging data) can be improved, and/or efficiency of one or more processors that execute a machine learning model for classification and/or analysis of image data (e.g., medical imaging data) can be improved.”
Hart, Sliz, and Zhang are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Hart and Sliz with the aforementioned teachings from Zhang with a reasonable expectation of success, by adding steps that allow the software to utilize pattern recognition with the motivation to more efficiently and accurately organize and analyze information [Zhang 0021].
 As per claim 2, Hart, Sliz, and Zhang teach all the limitations of claim 1.
 In addition, Hart teaches:
wherein the at least one characteristic is a relationship between activity of the values of one or more of the parameters for the item over one or more of the time intervals;Hart 041-051: “FIG. 8 illustrates GUI 800, which has calendar 802 and scrollable list 804 (titled as “Moment Journal” for the end user in this embodiment), according to some embodiments of the present disclosure. Scrollable list 804 includes a listing of dates, such as the shown date 814, and a listing of experience sets. As exemplified by the shown topmost experience set, an experience set may have experience set name 806, experience set amount 808, experience set time span 810, and one or more constituent transactions 812. In some embodiments, a user can choose a date range, according to which the calendar and the scrollable list would be updated to contain experience sets within the chosen date range. For the days in the calendar in which expenses have been incurred, a graphical element (such as graphical element 606 shown in FIG. 6) may be shown in the calendar. The graphical element may be indicative of the total amount spent on that day (e.g., via proportional sizing). In some embodiments, as a user chooses (e.g., clicks on, taps on) a date on the calendar, the scrollable list is updated so as to show the experience sets of that day at the top. Similarly, in some embodiments, as a user chooses a date on the scrollable list, the graphical element for that day is differentiated (e.g., highlighted, enlarged, encircled, recolored, flashed) on the calendar. In some embodiments, the scrollable list by default shows only the top few (e.g., two, three) constituent transactions for each experience set. In contrast to the existing interfaces, GUI 800 enables a user to interactively visualize how a particular experience set fits into his/her overall spending pattern.”
 As per claim 3, Hart, Sliz, and Zhang teach all the limitations of claim 1.
 In addition, Hart teaches:
wherein the at least one characteristic is a probability of an event occurring based on the data set;Hart 020-021, 068: “a method for improving categorization of transactions by money-management software includes receiving a first transaction made on a first date from a financial services computer network; detecting that the first transaction is a trigger transaction (e.g., the first of a set of transactions that form a common experience set) by matching first transaction attributes to predetermined trigger transaction attributes; obtaining forecast data for the first transaction from a forecast agent, wherein the forecast data include a second date; receiving, after a period encompassing a plurality of unrelated transactions, a second transaction made on the second date; determining that the second transaction and the first transaction are part of an experience set by comparing the forecast data to second transaction attributes; and storing the experience set to a database… The forecast data may include a target date predicting when the second transaction of the experience set will occur. On the target date, at block 1908, the server may receive a second transaction and at block 1910, it may determine that the two transactions are part of a common experience set (e.g., by comparing their details and also by using the forecast data). At block 1912, the server may store the experience set to a database.”Examiner note: The art teaches the ability to utilize data to predict/forecast (probability an event will occur). 
 As per claim 4, Hart, Sliz, and Zhang teach all the limitations of claim 1.
 In addition, Hart teaches:
wherein the item is a web interface;Hart 019-036: “ FIG. 2 shows a system for managing transactions from a financial services computer network, according to some embodiments of the present disclosure. “Financial services computer network” as used herein refers generally to one or more computer networks associated with any one or more financial service providers including banks, credit card providers, or other financial service providers where a user may have an account associated with payment transactions. The illustrative system 200 includes one or more user devices 230a, 230b . . . 230n (230 generally) coupled to server 202 via network 240. The system also allows communication with financial services computer network 250 via network 240. Server 202 may include processor 204, transaction hub 206, and one or more experience matchers 208a, 208b . . . 208n (208 generally). System 200 also includes database 220 coupled to server 202. Database 220 may include transaction lists 222 and experience sets 224. The various components of system 200 may be connected as shown in FIG. 2, or in any other suitable manner. The system components may be connected by one or more wireless or wireline computer networks… Databases 350 may store both transaction history and experience set information (including metadata about the experience sets) for reference and access by transaction hub 330. A user device 310 may be a computer, smartphone, tablet, web browser.” 
 As per claim 5, Hart, Sliz, and Zhang teach all the limitations of claim 4.
 In addition, Hart teaches:
wherein the parameters include technologies implemented on the web interface, and wherein at least one of the technologies is a user interface technology, a formatting technology, a security technology, an encryption technology, a financial service technology, a scripting language, a coding language, or a web server type;Hart 019-036: “ FIG. 2 shows a system for managing transactions from a financial services computer network, according to some embodiments of the present disclosure. “Financial services computer network” as used herein refers generally to one or more computer networks associated with any one or more financial service providers including banks, credit card providers, or other financial service providers where a user may have an account associated with payment transactions. The illustrative system 200 includes one or more user devices 230a, 230b . . . 230n (230 generally) coupled to server 202 via network 240. The system also allows communication with financial services computer network 250 via network 240. Server 202 may include processor 204, transaction hub 206, and one or more experience matchers 208a, 208b . . . 208n (208 generally). System 200 also includes database 220 coupled to server 202. Database 220 may include transaction lists 222 and experience sets 224. The various components of system 200 may be connected as shown in FIG. 2, or in any other suitable manner. The system components may be connected by one or more wireless or wireline computer networks… Databases 350 may store both transaction history and experience set information (including metadata about the experience sets) for reference and access by transaction hub 330. A user device 310 may be a computer, smartphone, tablet, web browser.” 
 As per claim 6, Hart, Sliz, and Zhang teach all the limitations of claim 1.
 In addition, Hart teaches:
wherein the parameters for the item include account parameters for a user account associated with a web-based service;Hart 019-036: “ FIG. 2 shows a system for managing transactions from a financial services computer network, according to some embodiments of the present disclosure. “Financial services computer network” as used herein refers generally to one or more computer networks associated with any one or more financial service providers including banks, credit card providers, or other financial service providers where a user may have an account associated with payment transactions. The illustrative system 200 includes one or more user devices 230a, 230b . . . 230n (230 generally) coupled to server 202 via network 240. The system also allows communication with financial services computer network 250 via network 240. Server 202 may include processor 204, transaction hub 206, and one or more experience matchers 208a, 208b . . . 208n (208 generally). System 200 also includes database 220 coupled to server 202. Database 220 may include transaction lists 222 and experience sets 224. The various components of system 200 may be connected as shown in FIG. 2, or in any other suitable manner. The system components may be connected by one or more wireless or wireline computer networks… Databases 350 may store both transaction history and experience set information (including metadata about the experience sets) for reference and access by transaction hub 330. A user device 310 may be a computer, smartphone, tablet, web browser.” 
 As per claim 7, Hart, Sliz, and Zhang teach all the limitations of claim 1.
 In addition, Hart teaches:
wherein the parameters for the item include parameters for a product on a consumer product page;Hart 046: “FIG. 8 illustrates GUI 800, which has calendar 802 and scrollable list 804 (titled as “Moment Journal” for the end user in this embodiment), according to some embodiments of the present disclosure. Scrollable list 804 includes a listing of dates, such as the shown date 814, and a listing of experience sets. As exemplified by the shown topmost experience set, an experience set may have experience set name 806, experience set amount 808, experience set time span 810, and one or more constituent transactions 812. In some embodiments, a user can choose a date range, according to which the calendar and the scrollable list would be updated to contain experience sets within the chosen date range. For the days in the calendar in which expenses have been incurred, a graphical element (such as graphical element 606 shown in FIG. 6) may be shown in the calendar. The graphical element may be indicative of the total amount spent on that day (e.g., via proportional sizing). In some embodiments, as a user chooses (e.g., clicks on, taps on) a date on the calendar, the scrollable list is updated so as to show the experience sets of that day at the top. Similarly, in some embodiments, as a user chooses a date on the scrollable list, the graphical element for that day is differentiated (e.g., highlighted, enlarged, encircled, recolored, flashed) on the calendar. In some embodiments, the scrollable list by default shows only the top few (e.g., two, three) constituent transactions for each experience set. In contrast to the existing interfaces, GUI 800 enables a user to interactively visualize how a particular experience set fits into his/her overall spending pattern.” Examiner note: The art teaches products purchased on a user page within the we interface, see Figures 8-12. 
 As per claim 8, Hart, Sliz, and Zhang teach all the limitations of claim 1.
 In addition, Hart teaches:
wherein the values of the plurality of parameters at different time intervals are binary values or scalar values;Hart 046: “FIG. 8 illustrates GUI 800, which has calendar 802 and scrollable list 804 (titled as “Moment Journal” for the end user in this embodiment), according to some embodiments of the present disclosure. Scrollable list 804 includes a listing of dates, such as the shown date 814, and a listing of experience sets. As exemplified by the shown topmost experience set, an experience set may have experience set name 806, experience set amount 808, experience set time span 810, and one or more constituent transactions 812. In some embodiments, a user can choose a date range, according to which the calendar and the scrollable list would be updated to contain experience sets within the chosen date range. For the days in the calendar in which expenses have been incurred, a graphical element (such as graphical element 606 shown in FIG. 6) may be shown in the calendar. The graphical element may be indicative of the total amount spent on that day (e.g., via proportional sizing). In some embodiments, as a user chooses (e.g., clicks on, taps on) a date on the calendar, the scrollable list is updated so as to show the experience sets of that day at the top. Similarly, in some embodiments, as a user chooses a date on the scrollable list, the graphical element for that day is differentiated (e.g., highlighted, enlarged, encircled, recolored, flashed) on the calendar. In some embodiments, the scrollable list by default shows only the top few (e.g., two, three) constituent transactions for each experience set. In contrast to the existing interfaces, GUI 800 enables a user to interactively visualize how a particular experience set fits into his/her overall spending pattern.” Examiner note: The art teaches the ability to utilize colors/shade intensity (highlighting and recoloring), thus teaching scalar values as described in Applicant spec 0052. 
 As per claim 9, Hart, Sliz, and Zhang teach all the limitations of claim 1.
Hart and Sliz may not explicitly teach the following. However, Zhang teaches:
wherein the trained image-based machine learning algorithm implements at least one convolutional layer;Zhang 0026-0028: “  In an aspect, the machine learning component 104 can employ a spring network of convolutional layers. The machine learning component 104 can employ the spring network of convolutional layers to generate the learned imaging output based on the imaging data. In an aspect, the machine learning component 104 can generate the learned imaging output based on a first convolutional layer process associated with sequential and/or parallel downsampling of the imaging data and a second convolutional layer process associated with sequential and/or parallel upsampling of the imaging data. The spring network of convolutional layers can include the first convolutional layer process associated with the sequential and/or parallel downsampling and the second convolutional layer process associated with sequential and/or parallel upsampling. In one example, the machine learning component 104 can perform a plurality of sequential and/or parallel downsampling and upsampling of the imaging data associated with convolutional layers of the convolutional neural network. The spring network of convolutional layers employed by the machine learning component 104 can alter convolutional layer filters similar to functionality of a spring. For instance, the machine learning component 104 can analyze the imaging data based on a first convolutional layer filter that comprises a first size, a second convolutional layer filter that comprises a second size that is different than the first size, and a third convolutional layer filter that comprises the first size associated with the first convolutional layer filter.” 
Hart, Sliz, and Zhang are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Hart and Sliz with the aforementioned teachings from Zhang with a reasonable expectation of success, by adding steps that allow the software to utilize filters/layers with the motivation to more efficiently and accurately organize and analyze information [Zhang 0026].
  As per claim 10, Hart, Sliz, and Zhang teach all the limitations of claim 1.
 In addition, Hart teaches:
wherein the two-dimensional graphical representation of the data set is an image representation of the data set…;Hart 046: “FIG. 8 illustrates GUI 800, which has calendar 802 and scrollable list 804 (titled as “Moment Journal” for the end user in this embodiment), according to some embodiments of the present disclosure. Scrollable list 804 includes a listing of dates, such as the shown date 814, and a listing of experience sets. As exemplified by the shown topmost experience set, an experience set may have experience set name 806, experience set amount 808, experience set time span 810, and one or more constituent transactions 812. In some embodiments, a user can choose a date range, according to which the calendar and the scrollable list would be updated to contain experience sets within the chosen date range. For the days in the calendar in which expenses have been incurred, a graphical element (such as graphical element 606 shown in FIG. 6) may be shown in the calendar. The graphical element may be indicative of the total amount spent on that day (e.g., via proportional sizing). In some embodiments, as a user chooses (e.g., clicks on, taps on) a date on the calendar, the scrollable list is updated so as to show the experience sets of that day at the top. Similarly, in some embodiments, as a user chooses a date on the scrollable list, the graphical element for that day is differentiated (e.g., highlighted, enlarged, encircled, recolored, flashed) on the calendar. In some embodiments, the scrollable list by default shows only the top few (e.g., two, three) constituent transactions for each experience set. In contrast to the existing interfaces, GUI 800 enables a user to interactively visualize how a particular experience set fits into his/her overall spending pattern.” Examiner note: see Figures 8-12 for image representation(s).  
and wherein the at least one characteristic is determined by the trained image-based machine learning algorithm based on assessment of changes in the values of the parameters for the item across the time intervals within the image representation of the data set; Zhang 0021-0040: “the imaging data can be a series of imagery captured via a set of sensors (e.g., a set of sensors associated with an imaging device) during an interval of time… The novel deep learning architecture also provides for automated feature extractors with arbitrary depth and/or width. In an aspect, the deep learning architecture can include a spring network that includes a parallel and/or sequential structure of one or more spring blocks. In an embodiment, the deep learning architecture can include spring blocks arranged in sequential and/or parallel configurations of different (e.g., arbitrary) sizes such that each spring block is configured with a different depth and a different filter size. Therefore, the deep learning architecture can add width to deep learning of the spring network as well as depth to deep learning of the spring network. As such, spring network can capture patterns in data through different ways. Moreover, as compared to conventional deep learning architectures, the novel deep learning architecture disclosed herein can solve feature extraction problems for tasks such as detection, segmentation, and classification. Accordingly, by employing the novel AI framework as described herein, detection and/or localization of one or more features associated with image data (e.g., detection and/or localization of one or more conditions for a patient associated with medical imaging data) can be improved. Furthermore, accuracy and/or efficiency for classification and/or analysis of image data (e.g., medical imaging data) can be improved. Moreover, effectiveness of a machine learning model for classification and/or analysis of image data (e.g., medical imaging data) can be improved, performance of one or more processors that execute a machine learning model for classification and/or analysis of image data (e.g., medical imaging data) can be improved, and/or efficiency of one or more processors that execute a machine learning model for classification and/or analysis of image data (e.g., medical imaging data) can be improved.”
Hart, Sliz, and Zhang are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Hart and Sliz with the aforementioned teachings from Zhang with a reasonable expectation of success, by adding steps that allow the software to utilize pattern recognition with the motivation to more efficiently and accurately organize and analyze information [Zhang 0021].
 As per claim 11, Hart, Sliz, and Zhang teach all the limitations of claim 1.
 In addition, Hart teaches:
further comprising implementing at least one action corresponding to the item based on the at least one characteristic;Hart 039: “Once the transaction hub updates the past transaction list into a current transaction list (block 406) upon receiving a new transaction (block 404), it may send the current transaction list to multiple experience matchers (block 408). This, in some embodiments, reflects the ability of the system to process transactions in real time, for example by sending an updated transaction list after receipt of each new transaction. In some embodiments, transaction hub may send a past or current transaction list to the experience matchers at certain times (e.g., 10 p.m. each day) or with certain periods (e.g., every 2 hours) or after certain events (e.g., receipt of an update, such as a new transaction). At block 410, each of the multiple experience matchers analyzes the current transaction list to identify an experience set. In some embodiments, each experience matcher is configured to search for only one type of experience set, although there may be more than one experience matcher that searches for the same type of set to attain scalability. After an experience matcher identifies an experience set within the transaction list, the transaction hub may receive that identified set (e.g., the information for the experience set, such as its constituent transactions) at block 412, and then store it at block 414 in a database. “
 Claim 12 is directed to the CRM for performing the method of claims 1 and 3 above.  Since Hart, Sliz, and Zhang teach the CRM, the same art and rationale apply. 
As per claim 14, Hart, Sliz, and Zhang teach all the limitations of claim 12.
 In addition, Hart teaches:
wherein the at least one probability characteristic is determined based on assessment of changes in a relationship between at least two of the technologies across the time intervals in the graphical representation;Hart 020-021, 068: “a method for improving categorization of transactions by money-management software includes receiving a first transaction made on a first date from a financial services computer network; detecting that the first transaction is a trigger transaction (e.g., the first of a set of transactions that form a common experience set) by matching first transaction attributes to predetermined trigger transaction attributes; obtaining forecast data for the first transaction from a forecast agent, wherein the forecast data include a second date; receiving, after a period encompassing a plurality of unrelated transactions, a second transaction made on the second date; determining that the second transaction and the first transaction are part of an experience set by comparing the forecast data to second transaction attributes; and storing the experience set to a database… The forecast data may include a target date predicting when the second transaction of the experience set will occur. On the target date, at block 1908, the server may receive a second transaction and at block 1910, it may determine that the two transactions are part of a common experience set (e.g., by comparing their details and also by using the forecast data). At block 1912, the server may store the experience set to a database.”
 Claims 15 and 16 are directed to the CRM for performing the method of claims 4 and 5 above.  Since Hart, Sliz, and Zhang teach the CRM, the same art and rationale apply. 
 Claim 17 is directed to a very similar method for performing the method of claims 1. 
Although the language is not mirrored, the functionality is the same. Thus, the same art and rationale applied to claim 1 is applied to claim 17. Claim 17 slightly differs from claim 1 as it recites some additional language “to one or more classification categories and known labels for one or more subsets of the training data set… to generate a predictive score indicative of whether an unclassified item corresponds to at least one classification category based on the two- dimensional graphical representation and the known labels”. However, the combination of Hart and Sliz teach these new limitations (see Hart paragraphs 046-051 and fig. 8-10 where the art teaches the ability to classify data sets into different spending categories, and different time periods (subsets) within the machine learning model). And additionally, see Hart 013-015: “each of the experience matchers is configured for execution by the one or more processors to further determine, and return to the transaction hub, a match score for each of the one or more identified experience sets. The transaction hub may be configured for execution by the one or more processors to further prioritize allocation of a transaction into an identified experience set based on the match scores. The match score is determined based on a factor such as a transaction time range, transaction merchant codes, transaction physical proximity, transaction temporal proximity, or a combination of such factors. In some embodiments of the system, each of the experience matchers is configured for execution by the one or more processors to perform the search and return operations in real time with a delay of less than ten minutes after receiving the list of transactions. The transaction hub may be configured for execution by the one or more processors to receive the transaction stream in real time with a delay of less than ten minutes after a transmittal of a new transaction to be appended to the list of transactions. The system may be configured to be modified by addition of new independent experience matchers. The new experience matchers may be created based on user research, or via machine learning.” The art teaches match scoring (predictive score), which to allocate a transaction based on a match score. Thus, matching with definition of a predictive score from the Applicant spec 0057.  Thus, Since Hart and Sliz teach all the limitations of claim 17.  
 As per claim 18, Hart, Sliz, and Zhang teach all the limitations of claim 17.
 In addition, Hart teaches:
 generating one or more operating parameters for the image-based machine learning algorithm based on the training; and determining, by the image-based machine learning algorithm  operating using the one or more operating parameters, at least one characteristic of a new data set that includes a plurality of parameters for an additional item, wherein the plurality of parameters corresponds to a plurality of time intervals;Hart 020-021, 068: “a method for improving categorization of transactions by money-management software includes receiving a first transaction made on a first date from a financial services computer network; detecting that the first transaction is a trigger transaction (e.g., the first of a set of transactions that form a common experience set) by matching first transaction attributes to predetermined trigger transaction attributes; obtaining forecast data for the first transaction from a forecast agent, wherein the forecast data include a second date; receiving, after a period encompassing a plurality of unrelated transactions, a second transaction made on the second date; determining that the second transaction and the first transaction are part of an experience set by comparing the forecast data to second transaction attributes; and storing the experience set to a database… The forecast data may include a target date predicting when the second transaction of the experience set will occur. On the target date, at block 1908, the server may receive a second transaction and at block 1910, it may determine that the two transactions are part of a common experience set (e.g., by comparing their details and also by using the forecast data). At block 1912, the server may store the experience set to a database.”Examiner note: The art teaches the ability to utilize timing parameters and forecasting to generate additional data (parameters corresponding to a plurality of time intervals.)  
 As per claim 19, Hart, Sliz, and Zhang teach all the limitations of claim 17.
 In addition, Hart teaches:
 wherein the predictive score is indicative of a probability that the unclassified item corresponds to the at least one classification category;Hart 013-015: “each of the experience matchers is configured for execution by the one or more processors to further determine, and return to the transaction hub, a match score for each of the one or more identified experience sets. The transaction hub may be configured for execution by the one or more processors to further prioritize allocation of a transaction into an identified experience set based on the match scores. The match score is determined based on a factor such as a transaction time range, transaction merchant codes, transaction physical proximity, transaction temporal proximity, or a combination of such factors. In some embodiments of the system, each of the experience matchers is configured for execution by the one or more processors to perform the search and return operations in real time with a delay of less than ten minutes after receiving the list of transactions. The transaction hub may be configured for execution by the one or more processors to receive the transaction stream in real time with a delay of less than ten minutes after a transmittal of a new transaction to be appended to the list of transactions. The system may be configured to be modified by addition of new independent experience matchers. The new experience matchers may be created based on user research, or via machine learning.” Examiner note: The art teaches match scoring (predictive score), which to allocate a transaction based on a match score. Thus, matching with definition of a predictive score from the Applicant spec 0057. 
 Claim 20 is directed to the method for performing the method of claim 9 above.  Since Hart, Sliz, and Zhang teach the method, the same art and rationale apply. 
  Claim(s) 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10810261 (hereinafter “Hart”) et al., in view of U.S. PGPub 20210264528 to (hereinafter “Sliz”) et al., in further view of U.S. PGPub 20190122074 (hereinafter “Zhang”) et al. and  in further view of U.S. PGPub 20200104645  (hereinafter “Ionescu”) et al.  
 As per claim 13, Hart and Sliz teach all the limitations of claim 12.
Hart, Sliz, and Zhang may not explicitly teach the following. However, Ionescu teaches:
wherein the at least one probability characteristic includes a probability score for a selected technology being implemented in the web interface;  Ionescu 0077: “ A score or Q-value may be provided as an output from a neural network or a neural network may provide an output defining a probability distribution from which a score or Q-value may be selected. A selection dependent upon a score or Q-value may be made by choosing a selection with the highest score or Q-value. Alternatively a probability may be determined for each possible selection of a predetermined set to define a probability distribution across the possible selections, e.g. by processing respective scores or Q-values with a softmax function, and the selection may be made by sampling from this probability distribution. A selection made by the option controller 304, meta-controller 310, or task controller 320 may be made according to an epsilon-greedy policy, which makes a random selection with a probability ϵ and a selection based on a determined score or Q-value with a probability 1−ϵ.” 
Hart, Sliz, Zhang, and Ionescu are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Hart, Sliz, Zhang with the aforementioned teachings from Ionescu with a reasonable expectation of success, by adding steps that allow the software to utilize statistics with the motivation to more efficiently and accurately organize and analyze information [Ionescu 0077].  
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aki; Shota. Identifying Patterns Of Learning Content Consumption Across Multiple Entities And Automatically Determining A Customized Learning Plan Based On The Patterns, .U.S. Patent 10373093 The present application relates generally to computers and computer applications, and more particularly to educational or online learning and providing online learning or educational material and recommendations
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Arif Ullah/
Patent Examiner, Art Unit 3683